Dissenting Opinion by
Me. Justice Cohen:
This Court has repeatedly stated that matters not raised in or considered by the court below cannot be considered on appeal for the first time. Wynnewood Civic Association v. Lower Merion Township Board of Adjustment, 406 Pa. 413, 419, 179 A. 2d 649 (1962); Rome Township Referendum Recount Case, 397 Pa. 331, 155 A. 2d 361 (1959); Muse-Art Corporation v. Philadelphia, 373 Pa. 329, 95 A. 2d 542 (1953); Prenzel v. Apex Hosiery Co., Inc., 299 Pa. 17, 148 Atl. 915 (1930), and numerous other cases. Despite this well settled principle, the majority opinion discusses an issue which was never raised in the court below, apparently not raised in the Superior Court, never mentioned or alluded to in appellant’s petition for an allowance of appeal to our Court, and only raises its head for the first time in appellant’s brief in a rather cursory, superficial treatment of the problem. After carefully perusing the entire record before us, I am *474firmly convinced that the sole objection raised by appellant to the admissibility of the blood test evidence was that its admission violated the Uniform Business Records as Evidence Act, May 4, 1939, P. L. 42, 28 P.S. §91b, which permits certain business records to be admitted in evidence under appropriate safeguards as an exception to the hearsay rule of evidence. Moreover, we granted the appeal in this case solely because of the apparent state of confusion with respect to the proper application of the Business Records Act. Needless to say, the confusion will continue to exist since the majority steadfastly avoids deciding the case on the only issue properly subject to our review. Not only does the majority opinion decide an issue not subject to our review and not fully or adequately briefed by either appellant or the Commonwealth but, in addition, compounds the error by reaching an erroneous conclusion on a question (the blood, test) which in no way affects the majority’s ultimate outcome of the case, i.e., the granting of- a motion in arrest of judgment.
While I agree with the majority that a motion in arrest of judgment would -normally be proper under the facts and circumstances of this case, I must hasten to add that we are powerless to grant such relief.. Although appellant did argue the motion in arrest of judgment in the court below, the record filed with our Court indicates that the motion was- apparently not pursued in the Superior Court, never argued in the petition for allowance of an appeal, and never seriously contended in the briefs or at argument before us. The majority in granting the motion in arrest of judgment apparently relies upon the statement of questions involved in appellant’s brief as a sufficient indication that the motion in arrest of judgment had not in fact been abandoned. It will suffice to quote verbatim appellant’s statement of the questions involved: *475“Did ithe Court below err in refusing Appellant’s Motion in Arrest of Judgment and Motion for a New Trial: (1) in admitting a hospital record under the Uniform Business Becords as Evidence Statute where neither identity, mode of preparation, or qualifications of the person making the entry had been established; (2) in admitting a hospital record for the purpose of circumstantially proving Appellant’s presence at the scene of the crime; and (3) in admitting a hospital record showing the blood type of the Appellant, in order to determine whether blood found near the scene of the crime was in fact that of the Appellant.”
It is readily apparent from reading appellant’s own statement of the issues presented that the only aspect of the trial being challenged on appeal is the various alleged errors committed by the court below with respect to the admissibility of the blood tests. Moreover, the summary section in appellant’s brief only requests our Court to grant a new trial1 and not to reverse the court below with respect to its refusal to grant the motion in arrest of judgment. While the action taken by appellant in not arguing this issue was obviously injudicious on his part, our Court should not, as the majority does, act as a “super advocate” contrary to the myriad of judicial precedents heretofore studiously adhered to by our Court. Consequently, the majority has erred in three respects, namely: (1) discussing the relevance of the blood tests when not properly before our Court; (2) discussing the relevance of *476the blood tests when a discussion thereof is irrelevant to its ultimate disposition of the case, and (3) the grant of a motion in arrest of judgment when such relief had been abandoned by appellant on appeal.
I would, however, on the basis that the verdict was against the weight of the evidence, grant appellant’s motion for a new trial.
I dissent.

 In appellant’s prayer for relief he requests only the following:
“It is respectfully submitted, therefore, that based upon the foregoing law and cases, the court committed reversible error, entitling the Appellant, in all justice, to a new trial.” (Emphasis supplied). Appellant’s brief contains no argument or reference whatsoever to the motion in arrest of judgment other than the above quoted section in his statement of the questions involved.